Exhibit 10.7(a)

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

Confidential

First Amendment to Collaboration and Option Agreement

This First Amendment to Collaboration and Option Agreement (this  “First
Amendment”) is effective as of November 20, 2019 (the “First Amendment Effective
Date”) by and between ImmunoGen, Inc.,  a Massachusetts corporation with its
principal place of business at 830 Winter Street, Waltham, Massachusetts 02451
(“ImmunoGen”) and Jazz Pharmaceuticals Ireland Limited,  a corporation organized
under the laws of Ireland with its principal place of business at Waterloo
Exchange, Waterloo Road, Dublin 4, Ireland (“Jazz”), and amends that certain
Collaboration and Option Agreement between ImmunoGen and Jazz dated August 28,
2017 (the “Agreement”).  ImmunoGen and Jazz may each be referred to individually
as a “Party” and collectively as the “Parties”.  Capitalized terms not expressly
defined herein shall have the meaning set forth in the Agreement.

Recitals

Whereas, pursuant to the Agreement, the Parties have been collaborating in the
research and development of Collaboration Products, and Jazz has an option to
take an exclusive, worldwide license to develop and commercialize Collaboration
Products;  and

Whereas, the Parties now wish to amend the Agreement in accordance with Section
13.4 thereof to (a) reflect ImmunoGen’s termination of IMGN779 development for
efficacy reasons and the research programs and Jazz’s subsequent exercise of the
Jazz Opt-Outs as a result thereof with respect to IMGN779 and the New Product
pursuant to Section 6.2.4 of the Agreement,  (b) revise the governance structure
of the collaboration to combine the responsibilities of the JSC and the JRDC
into the JSC, and (c) revise certain financial terms relating to option
exercise;

Now, Therefore, the Parties hereby agree to amend the terms of the Agreement as
provided below, effective as of the First Amendment Effective Date.

1.



Exercise of Jazz Opt-Outs.    The Parties acknowledge that Jazz exercised the
Jazz Opt-Out with respect to IMGN779 by written notice delivered to ImmunoGen on
October 8, 2019. The Parties hereby agree that Jazz shall be deemed to have
exercised the Jazz Opt-Out with respect to the New Product, effective as of
November 1, 2019.

 

As a result of these Jazz Opt-Outs, the Jazz Development Funding Obligations
under Section 6.2.1 for the remainder of the Funding Term have been reduced by
[***] of the applicable Jazz Development Funding Cap set forth in Section
6.2.1(a).  For clarity, the Revised Jazz Development Funding Cap for the
remainder of 2019 is [***] and the Revised Jazz Development Funding Caps for the
Fourth through Eighth Calendar Years are as follows:



1



Confidential

 

 

 

Calendar Year (or portion thereof) within the Funding Term

Revised Jazz Development Funding Cap

Fourth Calendar Year (2020)

[***]

Fifth Calendar Year (2021)

[***]

Sixth Calendar Year (2022)

[***]

Seventh Calendar Year (2023)

[***]

Eighth partial Calendar Year (that portion of 2024 up to the seventh anniversary
of the Effective Date).

[***]

 

Under no circumstances shall the total of all Revised Jazz Development Funding
Caps for the Fourth through Eighth Calendar Years exceed [***]. 

For the avoidance of doubt, if Jazz [***] of a Collaboration Product containing
IMGN632 [***] pursuant to Section 5.2 or 5.3, or if Jazz exercises a Jazz Option
or a Jazz Opt-Out with respect to such Collaboration Product, then (a) Jazz
shall [***], (b) the Revised Jazz Development Funding Cap shall thereafter be
[***], and (c) [***]. 

2.



Amendment of Section 2.3.6.   Section 2.3.6 of the Agreement is hereby amended
and restated to read in its entirety, as follows:

“2.3.6Discontinuation of the JRDC.   As of the First Amendment Effective Date,
(a) the JRDC shall be discontinued,  (b) all responsibilities designated to the
JRDC under this Agreement (including without limitation those set forth in
Sections 2.3.1 and 2.3.5) shall instead be responsibilities of the JSC,  and (c)
all references to the “JRDC” in this Agreement (except for Section 2.3) shall be
deemed, with respect to events happening on or after the First Amendment
Effective Date, to be references to the “JSC” except that the JSC shall
continue, pursuant to Section 2.2.5(c), to serve as a forum for resolution of
any disputes referred to it by the JRDC prior to the First Amendment Effective
Date.”

3.



Amendment to Schedule A.   Schedule A of the Agreement is hereby amended and
restated in its entirety, as set forth in Schedule A herein.

4.



Effect of Amendment. Except as amended herein, all other provisions of the
Agreement shall remain unchanged and in full force and effect.

5.



Counterparts.  This First Amendment may be executed in counterparts, each such
counterpart will be deemed an original agreement, but all such counterparts
together will constitute one and the same instrument.

In Witness Whereof, the Parties have caused this First Amendment to be executed
and effective as of the First Amendment Effective Date.



2

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



Confidential

 

 

 

 

 

/s/ Blaine H. McKee

Blaine H. McKee

EVP and Chief Business Officer

 

 

 

 

/s/ Aoife Campbell

Aoife Campbell

Director

 

 

ImmunoGen, Inc.

 

 

By: /s/ Blaine H. McKee

Name: Blaine H. McKee

Title: EVP and Chief Business Officer

 

Jazz Pharmaceuticals Ireland Limited 

 

 

By: /s/ Aoife Campbell

Name: Aoife Campbell

Title: Director

 

 

 

 





3

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 



Confidential

 

Schedule A

 

Financial Terms

 

Jazz Option Exercise Fee

 

Collaboration Product

Early-Stage Option Payment ($M)

Late-Stage Option Payment ($M)

IMGN632 [***]

[***]

[***] 1

IMGN632 [***]

[***]

[***] 2

 

1Jazz shall pay ImmunoGen (a) [***] at the time that Jazz exercises the Late
Stage Option for IMGN632 triggered by [***] and (b) an additional [***] within
[***] days after the earlier of (i) ImmunoGen’s notice to Jazz that it is not
exercising the ImmunoGen Opt-In Right and (ii) expiration of the ImmunoGen
Opt-in Right without exercise.

 

2Jazz shall pay ImmunoGen (a) [***] at the time Jazz exercises the Late Stage
Option for IMGN632 [***] and (b) an additional [***] within [***] days after the
earlier of (i) ImmunoGen’s notice to Jazz that it is not exercising the
ImmunoGen Opt-In Right and (ii) expiration of the ImmunoGen Opt-In Right without
exercise. 

 



4

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

